Title: To George Washington from Moses Brown, 6 June 1790
From: Brown, Moses
To: Washington, George


Providence [R.I.] 
Esteemed Friend6th of 6th Mo. 1790 
Having for some years been retired out of Trade, I have had to Contemplate and particularly of late, the consequences of an impartial and faithfull Collection of the Revenue, as on which the prosperity and indeed the happiness of the United States and this in particular much Depends. I therefore as a Citizen desireous of the welfare of the Union, lay before the President some circumstances which appear to me worthy of his attention under our present Divided and peculiarly Unhapy Scituation in

this state. To Conciliate contending parties and Restore Harmony within as well as without this State I conceive is an Object for which we may look up to thee as to a Father who desires to Effect the Union and Harmony of his numerous Family. That part of our Difficulties which presents as an Obsticle for Removal, is a Jealousy in the Country part of the state, that the Merchants will Endeavour to Evade the payment of the Duties, this raises their apprehentions of a Land Tax and Lessons their Confidence i⟨n⟩ the General Goverment. This Idea is founded on the former habits in the State of Runing of Good or Makeing false Entr⟨ies⟩ to Evade the payment of Duties, and therefore more Deeply interest them in the appointment of officers who may not be under Mercantile Influence, and suggest the propriety of greater Caution in, and the fullest information to, the Department which make those appointments, that they may be fill’d with those persons who have the Confidence of both the Farmer and the Merchant; as well as to be otherwise Quallified to fill so important a Trust, and altho our Merchants have been much United in the Question of adopting the General Goverment, yet they having their fears of Rival ship in the advantages of Commerce, an additional Reason is thereby Suggested that the persons appointed be as free as may be from influencing Connections or attachments, as there by ocation may be given for False Entries, with all their Train of Evil Consequences affecting not the Revenue only, but allso the Morrals of the Citizens, which is Inseperably involvd in the Transaction and therefore to be avoided as of great Consequence to the future happiness of this Country—the Earliest attention therefore seems Necessary for Us that Men of Coolness Consideration, Candour, Impartialy and Integrity be prefer’d—These General Observations I presume has not Escaped thy Notice yet the Reviving of them to thy attention on the present particular Circumstances of this state may not I hope be tho’t wholey impropper. Our present Collector in this Town Ebenezer Thompson, having Long been Unanimusly Chosen the president of the Town Council here, and having there in as well as a Legislature, and a Judge of our Court obtaind the Confidence of all parties, was by the Country Interest Chosen Collector, in which office I am informed on Enquiry, he has given general sattisfaction to the Merchants as well as to the authority which appointd him, and I am of opinion that his appointment to that office by the Federal Goverment

will contribute to Consiliating the Great Body of the people thereto and be promotive of Harmony and an increase of Confidence in the different parties in the state, And by his Candour Impartiality and Integrity promote a Ju⟨s⟩t Collection of the Revenue. I therefore Leave the Subject, with my best Wishes that the Lord may preserve thee in his Fear, Guide thee by his Wisdom and Crown thee with the incomes of his Love in thy heart, which concludes thy friend

Moses Brown

